Citation Nr: 9930190	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-20 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for atopic 
dermatitis.  

2. Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from June 1964 to 
June 1966.  The veteran's DD Form-214 reflects an additional 
one year of unverified active service.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal with respect to atopic dermatitis arises 
from a July 1997 rating decision, in which the veteran was 
granted service connection for the disorder, and awarded a 10 
percent disability evaluation, with an effective date from 
November 1994.  The veteran filed an NOD in September 1997, 
and an SOC was issued by the RO in October 1997.  The veteran 
filed a substantive appeal in December 1997.  With respect to 
a total rating based upon individual unemployability, the 
present appeal arises from a February 1998 rating action in 
which the RO denied the veteran's claim.  The veteran filed 
an NOD in April 1998, and an SOC was issued by the RO in May 
1998.  The veteran filed a substantive appeal in June 1998.  
In December 1998, the veteran testified, with respect to both 
issues, before a hearing officer at the VARO in Albuquerque.  
A supplemental statement of the case (SSOC) was issued in 
February 1999.  In June 1999, the veteran testified before 
the undersigned member of the Board during a Travel Board 
Hearing at the VARO in Albuquerque.  

REMAND

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based in part on the veteran's assertion that his 
service-connected atopic dermatitis is more severe than 
previously evaluated.  See Arms v. West, 12 Vet.App. 188, 200 
(1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

In reviewing the veteran's claims file, we note that he was 
medically examined for VA purposes in June 1997.  The veteran 
complained of dry, scaly, itchy skin all over, which at times 
became worse with exposure to cold, heat, and chemicals.  The 
veteran noted symptoms at the time of examination as itching, 
swollen face, tingling, and occasional pain on different 
parts of the skin.  Treatment included use of topical 
corticoid steroids, which the veteran noted helped, but did 
not completely resolve his skin condition.  On clinical 
evaluation, the examiner noted findings typical of atopic 
dermatitis of the skin.  

Thereafter, the veteran submitted outpatient medical records 
from the VA medical center (VAMC) Albuquerque, dated from 
February to May 1999, which reflected the veteran's treatment 
for atopic dermatitis.  This included clinical findings of 
pruritus and rashes, as well as erythema and excoriations 
over the face, neck, extremities and thorax.  

In May 1999, the veteran was medically examined by Richard 
Holt, a physician's assistant (P.A.) at the Albuquerque VAMC.  
P.A. Holt noted that the veteran's atopic dermatitis was 
difficult to keep under control without medication, and that 
the veteran had constant pruritus, dry skin, and erythema 
especially of the face.  He noted the veteran's last flare-up 
to be two months previously.  

In June 1999, the veteran testified before the undersigned 
member of the Board during a Travel Board hearing at the VARO 
in Albuquerque.  He reported that he had suffered a number of 
flare-ups of his atopic dermatitis in the previous few 
months.  The veteran also reported that his doctor had 
prescribed the strongest topical steroid available to treat 
his atopic dermatitis.  In addition, the veteran testified 
that he suffered from a pruritic rash over parts of his body, 
and that he used, in addition to cortisone creams, oral 
medication to control the itching.  The veteran noted that 
the rash would ooze on some occasions depending on its stage 
or severity.  

As noted above, the veteran's last VA examination was in June 
1997, almost 2 1/2 years ago.  He has since been treated on an 
outpatient basis for his atopic dermatitis at the VAMC 
Albuquerque.  The Board is not competent to ascertain the 
degree to which a disability has manifested itself without a 
solid foundation in the record, grounded in medical evidence.  
See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin 
v. Derwinski, 1 Vet.App. 171, 174 (1991).  Therefore, given 
the number of years since the veteran was last afforded a VA 
examination,  the Board believes he should undergo an 
additional medical examination to better assess his current 
level of disability.  

In addition, with respect to the veteran's appeal for a total 
evaluation due to individual unemployability, given the need 
for further development regarding the veteran's claim of 
entitlement in excess of 10 percent for his service-connected 
atopic dermatitis, the Board defers consideration of whether 
he is entitled to a total disability rating due to individual 
unemployability under 38 C.F.R. § 4.16, since both his claims 
on appeal are inextricably intertwined.  See Holland v. 
Brown, 6 Vet.App. 443 (1994).  Therefore, after the RO has 
adjudicated the veteran's claim for a rating in excess of 10 
percent for atopic dermatitis under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1999), it should readjudicate the 
veteran's claim of entitlement to a total disability rating 
due to individual unemployability under 38 C.F.R. § 4.16 
(1999).  

In reviewing the claims file, the Board notes that the 
veteran has also raised the issue of an extraschedular rating 
under 38 C.F.R. § 3.321(b).  This matter can also be 
addressed by the RO on remand.  





Accordingly, further appellate consideration will be deferred 
and the veteran's increased rating claim for atopic 
dermatitis, is REMANDED to the RO for the following action:

1. The veteran should be contacted and asked 
to identify or submit any additional 
evidence or argument, particularly medical 
evidence, that is relevant to the issue on 
appeal.  The veteran should be asked to 
identify any medical care providers, 
including private physicians and VA or 
service department facilities, that have 
evaluated or treated him recently for his 
atopic dermatitis.  Any medical providers 
identified by the veteran should be asked 
to provide complete copies of the 
veteran's medical records.  Any copies of 
medical records obtained by the RO should 
be associated with the veteran's claims 
folder.  The veteran should be asked to 
sign any necessary consent forms for the 
release of any private medical records 
identified.  

2. Regarding the notice to the veteran of the 
examination scheduled in connection with 
this remand or of other evidence 
requested, the RO should provide the 
veteran with information sufficient to 
inform him of the consequences of a 
failure to report for any scheduled 
examination without good cause or failing 
to assist in providing any other evidence 
deemed necessary.  38 C.F.R. §§ 3.158, 
3.655 (1999).  

3. The RO should arrange for a VA dermatology 
examination to determine the nature and 
severity of the veteran's skin disability.  
All indicated testing should be conducted 
and photographs should be obtained if 
deemed warranted.  The claims folder and a 
copy of this remand must be made available 
to the physician for review in conjunction 
with the examination.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, that 
pertain to the presence or absence, and, 
if present, the extent, of each of the 
factors provided in the rating criteria 
under diagnostic code 7806 for the current 
and additional higher ratings, which 
should be provided to the examiner, and 
comment on the extent of the functional 
limitations caused by the disability of 
the skin.  The examiner should provide the 
rationale for all opinions or conclusions 
expressed.  The RO should, if feasible, 
provide for the conduct of an adequate 
examination during the active stage of the 
veteran's skin disability.  

4. Thereafter, the RO should review the 
examination report and ensure that it 
includes all of the requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.  

5. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claim for atopic dermatitis, 
including consideration of 38 C.F.R. 
§ 3.321(b).  Thereafter, the veteran's 
claim for a total rating based upon 
individual unemployability should be 
reconsidered under 38 C.F.R. § 4.16 (a) 
and (b).  If action taken remains adverse 
to the veteran, he and his accredited 
representative should be furnished an SSOC 
concerning all evidence added to the 
record since the last SSOC.  Subsequently, 
the veteran and his representative should 
be given the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice, 
although he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






